Title: To James Madison from John Graham, 9 September 1808
From: Graham, John
To: Madison, James



Dear Sir
Dept of State 9th. Sepr. 1808.

I had the Honor to receive your Letter of the 6th. Inst. and the Papers which it covered.  The Letter to the Secretary of the Treasury enabled me to take up Mr Lears Bill which had been protested but not returned to the owners.
I have forwarded the Certificate to Mr. Magdalena and made to Mr Dallas the request you pointed out.
I apprehend there will be no great difficulty in getting a Person to take charge of the Dispatches to England on the usual terms.  Mr Gibbon a genteel young Officer of the Navy would be vey glad to go with them for his Expences.  Mr Gallatin has directed the Collector to Charter a Vessel for L’Orient & Falmouth.  As this cannot (agreeably to your plan of landing a Messenger in England) be the best route for the vessel I shall write to the Collector today to insert a clause in the Charter Party which will enable the Government to give an other direction to her if they think proper to send her in the track marked out for the Hope.
I find that two Printers are employed to print the Laws in Connecticut, viz Babcock in Hartford & Saml. & Thomas Green in NewHaven.  With the most respectful Esteem & Attachment I have the Honor to be, Sir, Your Most Obt Sert

John Graham


The Letters asking for Passports will be sent to the Foreign Ministers tomorrow & I shall endeavour to have all the Papers for Mr Short in readiness.

